Proceeding pursuant to CPLR article 78 by petitioner, a tenured teacher, inter alia, to review respondent’s determination, dated April 6, 1976 and made after a hearing, which found petitioner guilty of conduct unbecoming a teacher and insubordination, and dismissed him from his position. Determination modified, on the law, by reducing the penalty to a period of suspension, without pay, from April 7, 1976 to June 30, 1977, as recommended by the minority members of the respondent board. As so modified, determination confirmed and petition otherwise dismissed on the merits, without costs or disbursements. Respondent’s findings of fact are supported by adequate evidence, but we hold that the punishment of dismissal was so disproportionate to the offense, under all of the circumstances, as to shock one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222, 233). As such, it constituted an abuse of discretion. Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.